                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION

KENDRICK D. SMITH, #184819                                                PLAINTIFF

v.                                                  CIVIL NO. 1:19cv368-HSO-JCG

LUCY MARTIN, Lt.                                                         DEFENDANT

                    MEMORANDUM OPINION AND ORDER
                    DISMISSING PLAINTIFF’S COMPLAINT

        This matter is before the Court sua sponte. Pro se Plaintiff Kendrick D.

Smith (“Plaintiff”), an inmate of the Mississippi Department of Corrections, brings

this Complaint pursuant to 42 U.S.C. § 1983. Plaintiff is proceeding in forma

pauperis. See Order [8]. The named Defendant is Lucy Martin, disciplinary officer

at South Mississippi Correctional Institution, Leakesville, Mississippi. Compl. [1]

at 2.   The Court, having liberally construed Plaintiff’s Complaint [1] and Response

[11], finds that this case should be dismissed.

                                  I. BACKGROUND

        In January or February 2019, Plaintiff received Rule Violation Report

(“RVR”) #01796708 for violation of Rule C7 for possessing a cellular device. Pl.’s

Resp. [11] at 1. As a result, his custodial classification level was reduced to

“C-custody” and he lost prison privileges (including canteen/commissary and

visitation). 1 Pl.’s Resp. [11] at 2. Plaintiff’s appeal of this RVR was denied via the

prison grievance system. Compl. [1-2] at 2.


1MDOC utilizes four custody designations: minimum custody; medium custody;
close custody (referred to as c-custody); and death row. MDOC Inmate Handbook at
3 (Rev. 2016), https://www.mdoc.ms.gov/Inmate-Info/Documents/Chapter_I.pdf.
       Plaintiff complains that Defendant Martin acted as the disciplinary

investigator and disciplinary hearing officer which violated his right to due process.

Compl. [1] at 5. Plaintiff seeks relief in the form of the expungement of the RVR

and “clear the debt on my books (inmate account).” Id.

                                     II. DISCUSSION

       The Prison Litigation Reform Act of 1996 (“PLRA”), 28 U.S.C. § 1915, applies

to prisoners proceeding in forma pauperis in this Court. 28 U.S.C. § 1915(h). The

PLRA provides in part that “the court shall dismiss the case at any time if the court

determines that . . . the action . . . (i) is frivolous or malicious; (ii) fails to state a

claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). Since

Plaintiff is a prisoner proceeding in forma pauperis, his Complaint is subject to the

case screening procedures set forth in the PLRA.

       Plaintiff claims Defendant violated his constitutional right to due process

because she was both the disciplinary investigator and disciplinary hearing officer.

To invoke the protections of the Due Process Clause of the Fourteenth Amendment,

Plaintiff must have a protected liberty interest at stake. In the prison context, a

constitutionally protected liberty interest is “limited to freedom from restraint

which . . . imposes atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484−85 (1995)




Inmates designated close custody are not allowed the same job opportunities or
privileges afforded to minimum or medium custody inmates. Id.
                                               2
(finding the discipline of inmates by prison officials is consistent with the

expectations of the sentence imposed by a court of law).

       A change in an inmate’s classification level is not an atypical or significant

hardship warranting constitutional protection. Wilkerson v. Stalder, 329 F.3d 431,

435−36 (5th Cir. 2003) (noting that “[t]his circuit has continued to hold post-Sandin

that an inmate has no protectable liberty interest in his classification”). The

classification of prisoners falls well within the broad discretion of prison officials

and should be “free from judicial intervention.” McCord v. Maggio, 910 F.2d 1248,

1250−51 (5th Cir. 1990) (citations omitted). Plaintiff clearly does not have a

“constitutionally protected interest in either a custodial classification or the

possibility of earning good-time credits.” Thomas v. Jordan, No. 07-60071, 2008 WL

4649095, at *1 (5th Cir. Oct. 21, 2008) (citing Neals v. Norwood, 59 F. 3d 530, 533

(5th Cir. 1995)). A reduction in Plaintiff’s classification level or loss of the ability to

earn sentence credits associated with a specific classification level does not

implicate due process protection.

       Similarly, privilege restrictions like the ones in this case are “merely changes

in the conditions of [Plaintiff’s] confinement and do not implicate due process

concerns.” Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997); see Lewis v.

Dretke, 54 F. App’x 795, 795 (5th Cir. 2002) (finding restrictions on commissary,

telephone, recreation, and library privileges as well as attendance at religious

services, along with 15 days of solitary confinement, resulting from allegedly false

disciplinary charges does not implicate due process); Berry v. Brady, 192 F.3d 504,



                                             3
508 (5th Cir. 1999) (observing that prisoners have no constitutional right to

visitation privileges and that restrictions on those privileges do not implicate any

due process concerns). Since Plaintiff does not have a constitutionally protected

right to a specific classification level and because the privilege restrictions of which

he complains do not rise to the level of a due process violation, Defendant did not

violate Plaintiff’s due process rights. Therefore, Plaintiff’s complaints regarding the

RVR for possession of a cellular device and resulting punishment are legally

frivolous. See, e.g., Lewis, 54 F. App’x at 795 (finding inmate’s due process claims

related to prison disciplinary action frivolous).

                                  III. CONCLUSION

       Based on the foregoing, this civil action will be dismissed as legally frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this civil action

is DISMISSED WITH PREJUDICE as frivolous pursuant to 28 U.S.C. § 1915

(e)(2)(B)(i).

       SO ORDERED and ADJUDGED, this the 5th day of February, 2020.


                                         s/ Halil Suleyman Ozerden
                                         HALIL SULEYMAN OZERDEN
                                         UNITED STATES DISTRICT JUDGE




                                            4
